Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162607(60)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                      SC: 162607
  v                                                                   COA: 348539
                                                                      Livingston CC: 18-025329-FH
  GARY THOMAS FISCHER,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a pro per
  supplement to the application for leave to appeal is GRANTED. The supplement submitted
  on February 11, 2021, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2021

                                                                                Clerk